Citation Nr: 1618330	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  10-14 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for carcinomas involving the liver and bowel.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to November 1981 and from August 1983 to June 1987.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2013, the Board remanded the case for further development.  The record reflects substantial compliance with the remand requests.  Dyment v. West, 13 Vet. App. 141 (1999).


FINDING OF FACT

Carcinomas involving the liver and bowel did not have their onset in active service or for many years thereafter, and they are not related to such service.


CONCLUSION OF LAW

The criteria for service connection for carcinomas involving the liver and bowel are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in February 2009, prior to the adverse decision from which this appeal originates.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA obtained a medical opinion on the etiology of his disability in December 2014.  The examiner reviewed the Veteran's claims folder and provided a relevant opinion.  The Board finds the opinion to be adequate, as it was based on a full reading of the records in the claims folder as well as a review of the current medical literature.  

The Board notes the Veteran's assertion that he was not afforded a VA examination as requested in the prior remand.  However, as discussed above, the AOJ obtained a medical opinion that is adequate in this case.  After reviewing the medical opinion, the Board finds that an examination is not necessary.  In that regard, the Veteran's assertions and medical history were already documented in the claims folder and, as will be discussed below, the current medical literature does not associate his carcinomas, diagnosed as a carcinoid tumor, with any environmental risk factors.  Thus, the Board finds that a remand to afford the Veteran an examination to allow him to reiterate a medical history that is already documented in the record is not warranted as such would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, the Board reiterates that there has been substantial compliance with the remand requests.  Dyment, 13 Vet. App. 141.

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran asserts that service connection is warranted for liver and bowel cancers because they were caused by his exposure to environmental hazards during active service.  Specifically, he states that he ingested drinking water contaminated with trichloroethylene (TCE) and tetrachloroethylene, also known as perchloroethylene (PCE), when he was stationed at Camp Lejeune, North Carolina.

Service personnel records show that the Veteran had service at Camp Lejeune from July 1979 to April 1981.  Service treatment records do not reflect any complaints, treatment, or diagnoses pertaining to liver or bowel cancer.  

Post service, private treatment records indicate that the Veteran was diagnosed with and treated for metastatic carcinoid tumors in 2004, which was over 15 years after his separation from service.  VA treatment records show findings of carcinoid syndrome with liver metastases. 

VA has recognized that exposure to chemicals such as TCE and PCE may result in liver cancer and liver damage, particularly in the context of contaminated drinking water at Camp Lejeune.  See Veterans Benefits Administration Training Letter 10-03 (Apr. 26, 2011); Veterans Benefits Administration Fast Letter 11-03 (Jan. 28, 2013).

In December 2014, a VA examiner reviewed the Veteran's claims folder as well as Training Letter 11-2003, including Appendices A through D.  The examiner noted that the Veteran's medical records show that he was diagnosed with carcinoid tumor of the small bowel with metastases to the liver, and not a primary liver cancer.  The examiner noted that carcinoid tumors are considered to be neuroendocrine tumors, originating from the neuroendocrine cells.  The examiner noted that neuroendocrine tumors and neuroendocrine cancers are not the same as other, more common types of gastrointestinal tract tumors.  The examiner noted that symptoms first manifested in 2003 prompting a workup and diagnosis at that time.  The examiner noted that there is no evidence that the Veteran's carcinoid tumor developed during service.  The examiner noted that a review of the medical literature indicated that there are no established environmental risk factors associated with carcinoid tumors.  The examiner then stated that based on the preponderance of the medical and scientific literature to date the Veteran's carcinoid tumor of the small bowel with metastases to the liver was not caused by or a result of exposure to contaminated water at Camp Lejeune.  

Given the above, the Board finds that the Veteran's carcinoid tumor did not have its onset in active service or for many years thereafter.  There is no indication of the disability in service.  Symptoms first appeared in 2003 at which time the Veteran underwent testing and was diagnosed with carcinoid tumor.  That dates the onset of the carcinoid tumor to over 15 years after discharge from active service.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board also finds that the Veteran's carcinoid tumor is not related to active service.  While VA has recognized that exposure to chemicals such as TCE and PCE may result in liver cancer, as noted by the examiner, the Veteran does not have liver cancer but rather carcinoid tumor with metastases to the liver.  The examiner also opined that the carcinoid tumor is not related to active service.  Most notably, the examiner observed that the medical literature does not associate carcinoid tumors with any environmental risk factors.  As the examiner's opinion was based on a review of the claims folder as well as a review of the current medical literature, the Board finds the examiner's opinion to be of great probative value.  Hayes v. Brown, 9 Vet. App. 67 (1996).  That is the only competent medical opinion of record and, unfortunately, it is against the claim.

The Board notes that a lay person is competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, however, the record dates the onset of symptoms to after separation from active service and the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address the etiology of his disability.  As discussed above, the medical evidence shows that his disability is not related to active service.

The Board lastly notes that in December 2015, VA Secretary announced that regulations would be promulgated to provide a presumption of service disorders associated with exposure to contaminated drinking water at Camp Lejeune.  The regulations have not been issued yet, but the Board points out that bowel cancer, which is origin of the cancer in the Veteran's case, according to the private medical records, is not one of the cancers the Secretary intends to recognize as entitled to presumptive service connection.  Although liver cancer is a disorder the Secretary intends to recognize, as already explained, the liver cancer was not the originating site in this case, but rather was the site of metastasis from the bowel.  

In conclusion, service connection for carcinomas involving the liver and bowel is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for carcinomas involving the liver and bowel is denied.



____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


